Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of Applicant’s remarks on page 7 received on 25 January 2021 and the prior art of record do not disclose the amended claimed elements of “determine a maximum limit value for a third output signal to be outputted through the antenna according to a difference between a target electromagnetic wave absorption rate for the second time interval and the second electromagnetic wave absorption rate for the second time interval:; and output the third output signal through the antenna based at least one the maximum limit value for a third time interval, the third time interval following the second time interval” in amended independent claim 1; and of “determine a second maximum power limit value for a second output signal to be outputted through the communication module for a second time interval following the first time interval, based on a difference between the electromagnetic wave absorption rate assigned for the first time interval and the first electromagnetic wave absorption rate for the first time interval; and output the second output signal through the communication module, based at least on the second maximum power limit value for the second time interval” in amended independent claim 9, 19; and new elements of “in response to that the rest electromagnetic wave absorption rate for the first averaging window is less than the lower limit value set for the first averaging window, determine a maximum power limit value for the second averaging window based on a maximum power limit value applied preceding the first averaging window, in response to that the rest electromagnetic wave absorption rate for the first averaging window is greater than or equal to the lower limit value set for the first averaging window, determine the maximum power limit value for the second averaging window based on an initial maximum power limit value, and output, via the antenna, a signal for the second averaging window based on the determined maximum power limit value, wherein the rest electromagnetic wave absorption rate is a difference between a target electromagnetic wave absorption rate and an electromagnetic wave absorption rate” in new independent claims 21, 25.
Logan et al. US 2017/0064641 A1 discloses only in Figure 6, and [13], [65] that, “[13] Embodiments disclosed herein provide a method for optimizing time-averaged transmitter power of a communications device. The method begins when a time-averaged SAR is computed over a predefined time window. When computing time-averaged SAR, the method assumes that transmitter power is equal to at least reserve power at all time intervals. If the time-averaged SAR is below the SAR limit, then the method determines the maximum allowable transmit power for the next time interval based on the available SAR margin. The communication device then begins transmitting at a level equal to or less than this computed maximum allowable transmitter power. This process of computing time-averaged SAR, determining SAR margin and allowable maximum transmit power is repeated every fixed time interval, say five seconds. As the computed time-averaged SAR reaches the SAR limit, i.e., available SAR margin is zero, then the computed maximum allowable transmit power will be equal to reserve transmitter power for the next time interval. The communication device then backs off from high transmitter power to a reserve transmitter power. This backing off occurs after a specific period of time, depending on how soon the total available SAR margin (difference between reserve SAR and SAR limit over predefined time window) is utilized by the mobile device by transmitting at levels higher than the reserve transmitter power. Once the predefined time window concludes, the total SAR margin is available for the communication device, allowing it to return to high transmitter power”, and “[65] FIG. 6 is a flowchart of a method for performing real-time SAR implementation in a wireless device. The method 600 begins when a time-averaged SAR assessment is performed on a mobile device over a predefined time window in block 602. The SAR values may be computed based on previously store test information for the devices as well as stored transmit power information for past time intervals. When computing time-averaged SAR, low transmit power levels below reserve transmitter powers are treated as reserve transmitter power levels, with some exceptions, as discussed previously. The predefined time window may be six minutes, however other periods of time may be used without departing from the concepts disclosed herein. In block 604, available SAR margin (difference between SAR limit and computed time-averaged SAR in block 602) for the next time interval is determined. In block 606, based on available SAR margin, a maximum allowable transmitter power is determined. This computed maximum allowable transmitter power is used for the next time interval. Depending on the available SAR margin, the computed maximum allowable transmitter power may be equal to reserve transmitter power, requiring backing off of power if transmission was at high power in the previous time interval. Similarly, when past high power transmissions at the beginning of rolling predefined time window are removed due to aging out of the window, i.e., past high power transmissions are older than predefined time window, then the communication device can return to transmission at high power. In block 608, communication device is limited to transmit at power less than or equal to computed maximum allowable transmitter power in block 606. At block 610, the actual transmitted power for current time interval is stored and the method goes back to block 602 to continue the process until completion of transmission (call termination). This method allows for an earlier back-off of transmitter power in order to preserve margin for continued transmitter operation and avoids call termination due to SAR limits”. Logan is silent in said amended elements in independent claims 1, 9, 19 and said new elements in new independent claims 21, 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-8, 10-18, 20 are cancelled.
Claims 21-28 are new.
Claims 1, 9, 19, and 21-28 renumbered as 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649